Order entered March 18, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01519-CR

                           DERRICK BRYAN ALLEN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82591-2011

                                           ORDER
       The appellate record in this case includes two CDs containing copies of State’s Exhibits

13 and 15, audio recordings of phone calls appellant made while in the Collin County Jail. The

CDs are defective, and thus, the Court is unable to hear the recordings. The Court ORDERS

Karla Kimbrell, Official Court Reporter for the 380th Judicial District Court, to send us the CDs

containing the original exhibits within TEN DAYS of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE